By the Court.—Church, Ch. J.
We are all of opinion that the order appealed from must be affirmed. Under the circumstances of the case, the plaintiff had no right to determine for himself upon what terms he could discontinue and enter an ex-parte order of discontinuance on the payment of costs. The terms on which leave to withdraw his suit should be granted, are matters to be determined by the court below. We express no opinion on that subject. We merely decide that the order appealed from must be affirmed with costs.
Order affirmed, with costs.